DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 17/029795 filed on 4/28/2022.  Claims 1-19 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §103 Rejections
Applicant's amendments and arguments regarding claim 1, filed 4/28/2022, have been fully considered but they are not persuasive. Applicant has argued that the prior art of record fails to teach or suggest the newly amended claimed subject matter, particularly “wherein different colors of light are used to signal or indicate different motions.” Examiner respectfully disagrees.
Son, at least in ¶29, discloses that the motion image incorporating changes in color or brightness when the vehicle is performing a specific maneuver, for example a right turn. Therefore, the disclosure of Son, which has image and light displays to prevent motion sickness of a passenger in a vehicle, utilizes different colors and brightness of light to signal different motions to the passenger. 

Applicant’s preemptive argument regarding the subject matter of newly added claim 16 has been acknowledged. However, upon further consideration, a rejection is made in view of Cannon et al. US 2014/0211498 in detail, below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son US 2019/0061655 (“Son”) in view of Havemann US 2019/0202290 (“Havemann”).

As to claim 1, Son discloses a vehicle body motion informing device mounted in a vehicle and informing a vehicle occupant of a motion of a vehicle body of the vehicle, the vehicle body motion informing device comprising: 
a vehicular interior part that configures an interior surface of a vehicular compartment of the vehicle (see at least Fig 2b, interior surface of the vehicle); 
a lighting device mounted on a vehicular exterior side of the vehicular interior part and exiting light to the vehicular compartment (see at least Fig 11, elements 61, 62; ¶100-103; a plurality of LEDs are used as a display device on interior surfaces of the vehicle for displaying the motion images. LEDs 62 are mounted or embedded in lattice fashion); 
a control unit that receives an information signal relating to the motion of the vehicle body and controls the lighting device to exit light according to the information to inform the vehicle occupant of the motion of the vehicle body (see at least fig 15; Fig 16; generate data of motion image based on maneuver shape and road conditions…display motion image in vehicle interior in advance of actual maneuver by vehicle); and 
wherein different colors of light are used to signal or indicate different motions (see at least ¶29 and ¶88; (FIG. 8E illustrates the motion image when the vehicle is moving downhill, FIG. 8F illustrates the motion image incorporating changes in color or brightness when the vehicle is making a right turn.)
Son fails to explicitly disclose a surface member having semi-transmissivity and disposed to cover at least a lighting portion included in the vehicular interior part and a surrounding portion of the vehicular interior part, the lighting portion overlapping the lighting device and through which the light from the lighting device passes to the vehicular compartment and the surrounding portion being near the lighting portion. However, Havemann teaches a surface member having semi-transmissivity and disposed to cover at least a lighting portion included in the vehicular interior part and a surrounding portion of the vehicular interior part, the lighting portion overlapping the lighting device and through which the light from the lighting device passes to the vehicular compartment and the surrounding portion being near the lighting portion (see at least Abstract; Fig 1; ¶33-36; the surface material is a flexible fabric through which light can be transmitted…as long as they have a degree of translucency).
Thus, Son discloses a system and method for a motion informing device which includes LEDs embedded into vehicle trim components and Havemann teaches a semi-transmissive layer to diffuse the light from LEDs embedded behind it and also to conceal the LEDs themselves from plain view when not in use. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion lighting system taught by Son with the semi-transmissive layer taught by Havemann, because it would help conceal the LED lights in the interior of the vehicle while also conforming to the trim and interior surfaces of the vehicle. 

As to claim 2, Son discloses wherein the vehicular interior part is a door trim of a side door that configures the interior surface of the vehicular compartment (see at least Fig 1, Fig 11; LEDs are on most interior surfaces, included the door trim pieces). 

As to claim 3¸ Son discloses wherein the vehicle includes an automated driving system (see at least ¶40; The present invention may be implemented in current vehicles as well as partially and fully autonomous driving vehicles), and 20G30 0 0 8 9TDCNUSthe control unit controls the lighting device to exit light according to the information signal while the automated driving system is being operated (see at least Fig 15; Fig 16; ¶78; the motion image system is coupled with the autonomous driving navigation system, and similarly displays motion images in the vehicle interior that correspond with the upcoming vehicle motions).

As to claim 4, Son discloses wherein when determining that the information signal received by the control unit is an information signal relating to speed indicating that the vehicle accelerates or decelerates, the control unit controls the lighting device to exit light (see at least Fig 16; Fig 17; ¶114-115; the acceleration and deceleration of the vehicle is determined…the motion image data is generated by the video generator based on the determined vehicle movements). 

As to claim 5, Son discloses wherein when determining that the information signal received by the control unit is an information signal relating to turning indicating that the vehicle is turned, the control unit controls the lighting device to exit light (see at least Fig 16; Fig 17; ¶114-115; the acceleration and deceleration of the vehicle is determined…the motion image data is generated by the video generator based on the determined vehicle movements; and also ¶98; an example motion image displayed in the interior of the vehicle when the vehicle is making a sharp left turn).

As to claim 14, Son discloses wherein the vehicular interior part is a door trim of a side door that configures the interior surface of the vehicular compartment and the door trim includes at least two door trims of at least two side doors including a right side door and a left side door, the lighting device includes at least two lighting devices that are mounted on the at least two door trims, respectively, and when determining that the information signal received by the control unit is the information signal relating to speed, the control unit controls the at least two lighting devices to exit light (see at least Fig 11, elements 61, 62; ¶100-103; a plurality of LEDs are used as a display device on interior surfaces of the vehicle for displaying the motion images. LEDs 62 are mounted or embedded in lattice fashion).

As to claim 15, Son discloses wherein the vehicular interior part is a door trim of a side door that configures the interior surface of the vehicular compartment and the door trim includes at least two door trims of at least two side doors including a right side door and a left side door, the at least two door trims including a right door trim and a left door trim, the lighting device includes at least two lighting devices that are mounted on the right door trim and the left door trim, respectively (see at least Fig 11, elements 61, 62; ¶100-103; a plurality of LEDs are used as a display device on interior surfaces of the vehicle for displaying the motion images. LEDs 62 are mounted or embedded in lattice fashion), when determining that the information signal received by the control unit is the information signal relating to turning, the control unit determines whether the information signal relating to turning indicates right turning, and when determining that the information signal relating turning indicates right turning, the control unit controls one of the at least two lighting devices that is mounted on the right door trim to exit light and when determining that the information signal relating turning does not indicate right turning, the control unit controls another one of the at least two lighting devices that is mounted on the left door trim to exit light (see at least Fig 16; Fig 17; ¶114-115; the acceleration and deceleration of the vehicle is determined…the motion image data is generated by the video generator based on the determined vehicle movements; and also ¶98; an example motion image displayed in the interior of the vehicle when the vehicle is making a sharp left turn).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Havemann and Cannon et al. US 2014/0211498 (“Cannon”).

As to claim 16,  a vehicle body motion informing device mounted in a vehicle and informing a vehicle occupant of a motion of a vehicle body of the vehicle, the vehicle body motion informing device comprising: 
a vehicular interior part that configures an interior surface of a vehicular compartment of the vehicle (see at least Fig 2b, interior surface of the vehicle); 
a lighting device mounted on a vehicular exterior side of the vehicular interior part and exiting light to the vehicular compartment (see at least Fig 11, elements 61, 62; ¶100-103; a plurality of LEDs are used as a display device on interior surfaces of the vehicle for displaying the motion images. LEDs 62 are mounted or embedded in lattice fashion); 
a control unit that receives an information signal relating to the motion of the vehicle body and controls the lighting device to exit light according to the information to inform the vehicle occupant of the motion of the vehicle body (see at least fig 15; Fig 16; generate data of motion image based on maneuver shape and road conditions…display motion image in vehicle interior in advance of actual maneuver by vehicle); and 
Son fails to explicitly disclose a surface member having semi-transmissivity and disposed to cover at least a lighting portion included in the vehicular interior part and a surrounding portion of the vehicular interior part, the lighting portion overlapping the lighting device and through which the light from the lighting device passes to the vehicular compartment and the surrounding portion being near the lighting portion. However, Havemann teaches a surface member having semi-transmissivity and disposed to cover at least a lighting portion included in the vehicular interior part and a surrounding portion of the vehicular interior part, the lighting portion overlapping the lighting device and through which the light from the lighting device passes to the vehicular compartment and the surrounding portion being near the lighting portion (see at least Abstract; Fig 1; ¶33-36; the surface material is a flexible fabric through which light can be transmitted…as long as they have a degree of translucency).
Thus, Son discloses a system and method for a motion informing device which includes LEDs embedded into vehicle trim components and Havemann teaches a semi-transmissive layer to diffuse the light from LEDs embedded behind it and also to conceal the LEDs themselves from plain view when not in use. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion lighting system taught by Son with the semi-transmissive layer taught by Havemann, because it would help conceal the LED lights in the interior of the vehicle while also conforming to the trim and interior surfaces of the vehicle. 
Son further fails to explicitly disclose wherein the lighting device includes a light source and a housing in which the light source is arranged, and the housing is disposed on the vehicular exterior side with respect to the vehicular interior part. However, Cannon wherein the lighting device includes a light source and a housing in which the light source is arranged, and the housing is disposed on the vehicular exterior side with respect to the vehicular interior part (see at least Figs 1-3; a housing on the exterior side of the interior trim piece that houses the light source (26) between the trim (12) and the base (18)). 
Thus, Son discloses a system and method for a motion informing device which includes LEDs embedded into vehicle trim components and Cannon teaches a housing for the light source arranged on the exterior side of the interior trim piece. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Son, with the light housing taught by Cannon, because it would allow for a seamless light transmission between the light source  and the interior of the vehicle without having obtrusive or unsightly housings visible to the passengers of the vehicle. 

As to claim 17, Son fails to explicitly disclose wherein the lighting device further includes a light transmissive member that is disposed on a vehicular interior side with respect to the vehicular interior part and corresponds to the lighting portion, and the surface member is disposed to cover the light transmissive member and a vehicular interior-side surface of the vehicular interior part including the surrounding portion. However, Havemann teaches wherein the lighting device further includes a light transmissive member that is disposed on a vehicular interior side with respect to the vehicular interior part and corresponds to the lighting portion, and the surface member is disposed to cover the light transmissive member and a vehicular interior-side surface of the vehicular interior part including the surrounding portion (see at least Abstract; Fig 1; ¶33-36; the surface material is a flexible fabric through which light can be transmitted…as long as they have a degree of translucency).
Thus, Son discloses a system and method for a motion informing device which includes LEDs embedded into vehicle trim components and Havemann teaches a semi-transmissive layer to diffuse the light from LEDs embedded behind it and also to conceal the LEDs themselves from plain view when not in use. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion lighting system taught by Son with the semi-transmissive layer taught by Havemann, because it would help conceal the LED lights in the interior of the vehicle while also conforming to the trim and interior surfaces of the vehicle. 

As to claim 19¸ Son fails to explicitly disclose wherein a light transmissive member that is disposed on a vehicular interior side with respect to the vehicular interior part and corresponds to the lighting portion, and a vehicular interior-side surface of the vehicular interior part including the surrounding portion and a vehicular interior-side surface of the light transmissive member are flush with each other, and the surface member extends continuously over the vehicular interior-side surfaces of the vehicular interior part including the surrounding portion and the light transmissive member. However, Cannon teaches wherein a light transmissive member that is disposed on a vehicular interior side with respect to the vehicular interior part and corresponds to the lighting portion, and a vehicular interior-side surface of the vehicular interior part including the surrounding portion and a vehicular interior-side surface of the light transmissive member are flush with each other, and the surface member extends continuously over the vehicular interior-side surfaces of the vehicular interior part including the surrounding portion and the light transmissive member. wherein a light transmissive member that is disposed on a vehicular interior side with respect to the vehicular interior part and corresponds to the lighting portion, and a vehicular interior-side surface of the vehicular interior part including the surrounding portion and a vehicular interior-side surface of the light transmissive member are flush with each other, and the surface member extends continuously over the vehicular interior-side surfaces of the vehicular interior part including the surrounding portion and the light transmissive member (see at least Figs 1-3; related text).
Thus, Son discloses a system and method for a motion informing device which includes LEDs embedded into vehicle trim components and Cannon teaches a housing for the light source arranged on the exterior side of the interior trim piece. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Son, with the light housing taught by Cannon, because it would allow for a seamless light transmission between the light source  and the interior of the vehicle without having obtrusive or unsightly housings visible to the passengers of the vehicle. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Havemann and Cannon as applied to claim 16 above, and further in view of Arai US 2020/0307302 (“Arai”).

As to claim 18, Son fails to explicitly disclose wherein the lighting device further includes a light transmissive member that is disposed on a vehicular interior side with respect to the vehicular interior part and corresponds to the lighting portion, and a design sheet disposed on a vehicular exterior-side surface of the light transmissive member and having light transmissive portions through which light passes and light blocking portions that block light. However, Arai teaches wherein the lighting device further includes a light transmissive member that is disposed on a vehicular interior side with respect to the vehicular interior part and corresponds to the lighting portion, and a design sheet disposed on a vehicular exterior-side surface of the light transmissive member and having light transmissive portions through which light passes and light blocking portions that block light (see at least Figs 1-3; element 4; ¶34-36; the wood veneer 4 is provided for causing a natural grain of the wood veneer 4 itself to appear on the front surface side of the decorative molded article 1A…). 
Thus, Son discloses a system and method for a motion informing device which includes LEDs embedded into vehicle trim components and Arai teaches an interior trim component with embedded lighting with a design layer that shows off a design between the light source and the interior of the vehicle by blocking certain light in a design. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Son, with the design layer taught by Arai, because it would allow a specific design, in this case wood veneer, to show through the interior trim piece. 


Allowable Subject Matter
Claims 6-13 are allowed over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668